Citation Nr: 1728041	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-32 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

 2. Entitlement to service connection for left knee disability, to include as secondary to a lumbar spine disorder.

3. Entitlement to service connection for right knee disability, to include as secondary to a lumbar spine disorder.

4. Entitlement to service connection for chronic right ear infection.

5. Entitlement to service connection for disability manifest by vertigo, to include secondary to right ear infection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1977 until May 1981.

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In July 2016, a Board hearing was held via video conference before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In August 2016 the Board remanded the issues on appeal for further development. In regard to the issues of entitlement to service connection for chronic right ear infection and entitlement to service connection for vertigo; the Board finds that the Appeals Management Center (AMC) has complied with the remand instruction. Notably, the claims folder reflects that the AMC requested, obtained, and associated Social Security Administration (SSA) records to the Veteran's claims folder. Subsequently, the AMC issued a supplemental statement of the case (SSOC). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a lumbar spine disorder, entitlement to service connection for left knee disability, to include as secondary to a lumbar spine disorder, and entitlement to service connection for right knee disability, to include as secondary to a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a chronic right ear infection for VA purposes.

2. The Veteran does not have vertigo for VA purposes.


CONCLUSIONS OF LAW

1. The criteria for service connection for a chronic right ear infection have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).

2. The criteria for service connection for disability manifest by vertigo have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Legal criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Chronic right ear infection

The Veteran contends that he has a chronic right ear infection related to service. An August 2010 VA medical examination report reflects no objective findings of an ear infection. Importantly, the examination report noted the Veteran's auditory ear with clear ear canals, normal tympanic membranes, and clear mastoid ear cells. The examiner concluded that is no objective evidence of a right ear condition.

Additionally, a May 2011 VA auditory consult noted the Veteran with clear ear canals, grossly normal tympanic membranes, and no fluid or evidence of drainage in either ear.

As the claims folder reflects that the Veteran does not have a current right ear infection for VA purposes, service connection is not warranted. 

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the ear for VA purposes. The Board finds that such etiology and clinical findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has a chronic right ear infection for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Vertigo

The Veteran contends that he has vertigo related to service, to include secondary to a right ear infection. An August 2010 VA medical examination report reflects that the Veteran denied having vertigo. The examination report further noted the Veteran with no medical history of vertigo or dizziness. 

Additionally, a May 2011 VA auditory consult noted that the Veteran denied having vertigo or having experienced the loss of balance.

As the claims folder reflects, and the Veteran has conceded on numerous occasions, he does not have vertigo for VA purposes; as such, service connection is not warranted. Furthermore, the Veteran has claimed that his alleged vertigo is related to a chronic right ear infection. As discussed above, the medical evidence fails to reflect that the Veteran has a right ear infection related to his military service; thus, service connection for vertigo on a secondary basis is also not warranted. 

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of vertigo for VA purposes. The Board finds that such etiology and clinical findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has disability manifest by vertigo for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for chronic right ear infection is denied.

Entitlement to service connection for disability manifest by vertigo, to include secondary to right ear infection is denied.


REMAND

Lumbar spine disorder

The Veteran was provided a VA medical examination in August 2010. The examination report noted the Veteran with degenerative disease of the lumbar spine. The examiner opined that the Veteran's current low back condition is less likely as not caused by or the result back pain experienced during active duty. The examiner reasoned that the hypertrophic changes on the Veteran's x-ray are minimal and appropriate for a person of his age. The Board finds that a supplemental opinion is needed before the Board makes a determination on the issue. 

As noted above, the August 2010 medical examination noted the Veteran with "minimal hypertrophic changes". Further, the examination report noted the Veteran with essentially a normal lumbar spine. However, a June 2011 VA Orthopedic Surgery Consult noted the Veteran's back with an annular tear, disc protrusion at the right L4 neural foramen contacting the exiting right L4 nerve root, and multilevel facet ligamentum hypertrophy. 

As the August 2010 VA medical examination description in regard to the severity of the Veteran's back condition is inconsistent with the his VA medical treatment records, the Board finds that a supplemental examination and opinion accurately depicting the Veteran's current condition is necessary. 

Bilateral knee disorder

An August 2010 VA medical examination noted the Veteran with a normal left knee upon examination. A medical opinion was not provided as the examination report did not find objective evidence of a left knee condition.

A January 7, 2017 VA examination report noted the Veteran with bilateral knee joint osteoarthritis. The examiner concluded that the Veteran's degenerative joint disease of the right knee is not caused by his degenerative disc and joint disease of the lumbar spine. The examiner further opined that the Veteran's right knee disorder is not aggravated by the lumbar spine because there is no sufficient evidence of a baseline level of severity of the right knee.

On January 19, 2017, the AMC found the January 7, 2017 VA medical opinion to be inadequate. Importantly, the AMC found that the examiner did not address direct service connection in regard to the Veteran's right knee condition. 

An addendum was provided on January 24, 2017. The initial January 7, 2017 examiner opined that it is less likely than not that the Veteran's right knee condition incurred in or was caused by the claimed in-service injury, event, or illness. The examiner explained that service treatment records (STRs) show the Veteran bruised his left knee during service in November 1977; but there is no record of the Veteran complaining of right knee pain. 

The January 2017 examiner relied mainly on the lack of medical evidence between the Veteran's military service and his initial diagnosis of a right knee condition. An opinion based solely on the lack of medical treatment records without any supporting medical principles is insufficient on its own. As the January 2017 medical opinion and addendum did not provide an adequate rationale, a supplemental examination and opinion is needed prior to the Board making a decision on the claim.

Additionally, the initial denial of the Veteran's claim for entitlement to service connection for a left knee condition was based on a finding that the Veteran's left knee was normal. However, as noted above, the Veteran has been diagnosed with joint osteoarthritis of the left knee. As such, a medical opinion in regard to the claimed condition and the Veteran's military service is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his claimed lumbar spine, right knee, and left knee condition; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Obtain a VA medical examination for the claim for service connection for a lumbar spine disorder, right knee disorder, and left knee disorder. Opinions shall be obtained from an appropriately qualified examiner. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The examiner is requested to furnish the following opinions:

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran's lumbar spine disability is related to, or aggravated by, his military service;

b.) Whether it is at least as likely as not  that the Veteran has a left knee condition related to, or aggravated by, his active military service;

c.) Whether it is at least as likely as not that the Veteran has a left knee condition, caused or aggravated (any increase in disability) by his lumbar spine condition;

d.) Whether it is at least as likely as not that the Veteran has a right knee condition, related to, or aggravated by, his active military service;

e.) Whether it is at least as likely as not that the Veteran has a right knee condition, caused or aggravated (any increase in disability) by his lumbar spine condition; and

f.) Whether it is at least as likely as not that the Veteran has a right knee condition, caused or aggravated (any increase in disability) by a left knee condition.

Any opinion should include a complete rationale.

4. After undertaking any other development deemed appropriate, readjudicate the remaining issues on appeal. If any benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


